The judgment of the court was pronounced by
Sliuell, J.
We think the plea of prescriptions was properly maintained. See Civil Code, 3505, 3506. Hatch v. Gilmore, 3d Ann. 509.
We also concur in the refusal of a privilege to Barkdull which he claimed under article 3184 C. C., No. 2. It is a sufficient reason for doing so, that it is not proved, that the articles upon which he worked existed at the death of Stocking, and that the money in the hands of the curator for distribution, was the proceeds of sale of those articles.
We incline to the opinion that the judge erred in admitting an interested witness to be sworn on behalf of Barkdull upon the execution of a release in his favor by Barlcdull’s attorney of record, to whom no special authority appears to have been given. See Ball v. Bank of Alabama, 8 Alabama 590. Marshall v. Nagel, 1 Balay, 308. Springer v. Whipple, 5 Shep. 351. York Bank v. Appleton, Ib. 55. Murray v. House, 11 Johnson, 464. But the item dependant upon the testimony of the witness is so small, that we have not considered the matter of sufficient moment to authorize'a reversal, and impose upon the parties the expense of further litigation.
Judgment affirmed, with costs.